Order entered January 18, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-00646-CR

                         ROBERT TRACY WARTERFIELD, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F10-61655-Y

                                            ORDER
        This appeal is REINSTATED.

        We VACATE our order of October 25, 2012 requiring the trial court to make findings of

fact regarding why appellant’s brief was not filed.

        We GRANT appellant=s January 2, 2013 motion for extension of time to file his brief.

Appellant=s brief tendered to the Clerk of the Court on January 2, 2013 is DEEMED timely filed

as of the date of this order.

        The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                       /s/   DAVID W. EVANS
                                                             JUSTICE